                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

WHITLEY OUSLEY                                                                      PLAINTIFF
ADC #713051

v.                            Case No. 1:17-cv-00086 KGB/JTR

WENDY KELLEY, et al.                                                            DEFENDANTS

                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 8). Plaintiff Whitley Ousley filed timely objections to

the Recommended Disposition (Dkt. No. 9). After a review of the Recommended Disposition and

Ms. Ousley’s objections, as well as a de novo review of the record, the Court adopts the

Recommended Disposition in its entirety (Dkt. No. 8). The Court therefore dismisses without

prejudice Ms. Ousley’s substituted complaint for failing to state a claim upon which relief may be

granted (Dkt. No. 7). The Court finds that this dismissal shall count as a “strike” pursuant to 28

U.S.C. § 1915(g). The Court also certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be in good faith.

       It is so ordered this 29th day of October, 2018.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
